                Case 2:20-cr-00110-RSL Document 91 Filed 01/27/21 Page 1 of 3




 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                               Case No. CR20-110RSL

10                           Plaintiff,                       ORDER CONTINUING
11                      v.                                    TRIAL AND PRETRIAL
                                                              MOTIONS DATES
12    RAOUL V. NORMANDIA, JR.,
      CHASE FRIEDRICH, and
13    IVAN ARMENTA,
14
                             Defendants.
15
16
17         This matter comes before the Court on the joint motion of the United States of America
18 and defendants Chase Friedrich and Ivan Armenta, to continue the current trial and pretrial
19 motions dates. Dkt. # 88. Defendant Raoul V. Normandia, Jr. opposes the motion. Id. Having
20 considered the facts set forth in the motion, and Friedrich’s and Armenta’s knowing and
21 voluntary waivers, Dkts. # 89–90, the Court finds as follows:
22         1.      As reflected in General Orders 01-20, 08-20, 13-20, 15-20, and 18-20 of the
23 United States District Court for the Western District of Washington addressing measures to
24 reduce the spread and health risks from COVID-19, and other prior orders incorporated herein
25 by reference, a jury trial in this case cannot proceed on the currently scheduled trial date of
26 February 8, 2021, due to the COVID-19 pandemic, public health concerns and social distancing
27
28
     ORDER CONTINUING TRIAL AND
     PRETRIAL MOTIONS DATES - 1
                 Case 2:20-cr-00110-RSL Document 91 Filed 01/27/21 Page 2 of 3




 1 requirements, and the inability to impanel a jury and accommodate the multiple defendants, their
 2 counsel, government counsel, witnesses, and interpreters.
 3          2.      The Court adopts the facts set forth in the stipulated motion: in particular, that
 4 discovery in this case is voluminous, that the pandemic has presented serious challenges to
 5 defense counsels’ ability to fully and adequately review discovery, that the case—which
 6 involves the death of a sailor—is unusual and complex, and that the number of defendants and
 7 attorneys needed for a jury trial in this particular case presents challenges in ensuring the
 8 courtroom complies with social distancing guidelines promulgated by local and national health
 9 officials. Dkt. # 88.
10          3.      Failure to grant a continuance would deny counsel the reasonable time necessary
11 for effective preparation, taking into account the exercise of due diligence, within the meaning
12 of 18 U.S.C. § 3161(h)(7)(B)(iv). This is particularly true where, as is the case here, the
13 COVID-19 pandemic has created challenges for counsel for the defendants to effectively assist
14 in their representation of their clients.
15          4.      The nature of the charges, the number of defendants, and the voluminous
16 discovery renders this case to be so unusual and complex that it is unreasonable to expect
17 adequate preparation for pretrial proceedings and trial within the time limits of the Speedy Trial
18 Act under 18 U.S.C. § 3161(h)(7)(B)(ii).
19          5.      Due to the Court’s reduced ability to obtain an adequate spectrum of jurors, and
20 the impact of the aforementioned public health concerns on Court operations, the Court finds
21 that a failure to continue the trial date in this case would likely result in a miscarriage of justice,
22 as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
23          6.      The additional time requested is a reasonable period of delay, and the additional
24 time requested between the current trial date of February 8, 2021 and the proposed trial date of
25 July 19, 2021, is necessary to provide defense counsel reasonable time to prepare for trial
26 considering all of the facts set forth in the motion.
27          7.      Friedrich and Armenta have executed waivers indicating that each has been
28 advised of his right to a speedy trial and that, after consulting with counsel, each has knowingly
     ORDER CONTINUING TRIAL AND
     PRETRIAL MOTIONS DATES - 2
                Case 2:20-cr-00110-RSL Document 91 Filed 01/27/21 Page 3 of 3




 1 and voluntarily waived that right and consented to the continuation of his trial to a date up to and
 2 including August 2, 2021, Dkts. # 88–89, which will permit the trial to start on July 19, 2021.
 3         8.      The Court further finds that the ends of justice served by continuing the trial in
 4 this case outweigh the best interest of the public and the defendants in a speedy trial. See 18
 5 U.S.C. § 3161(h)(7)(A); see also W.D. Wash. Gen. Order Nos. 15-20, 18-20.
 6         IT IS HEREBY ORDERED that the trial date be continued from February 8, 2021 to July
 7 19, 2021.
 8         IT IS FURTHER ORDERED that the pretrial motions deadline be continued to June 4,
 9 2021.
10         IT IS FURTHER ORDERED that the period of time from the current trial date of
11 February 8, 2021, up to and including July 19, 2021, shall be excluded for speedy trial purposes
12 under 18 U.S.C. § 3161(h)(7)(A) and (h)(7)(B). The period of delay attributable to the filing and
13 granting of this motion is excluded for speedy trial purposes pursuant to 18 U.S.C.
14 §§ 3161(h)(1)(D), (h)(7)(A), and (h)(7)(B).
15         IT IS SO ORDERED.
16         DATED this 27th day of January, 2021.
17
18
19                                                    A
                                                      Robert S. Lasnik
20                                                    United States District Judge
21
22
23
24
25
26
27
28
     ORDER CONTINUING TRIAL AND
     PRETRIAL MOTIONS DATES - 3
